      Case 3:19-cv-00207 Document 316-6 Filed on 12/02/19 in TXSD Page 1 of 5



                                EXHIBIT F
           SIMPSON, BEETON, SHABOT & McCONNELL LLC CLAIMANTS

1.      Jose Aguilar
2.      Bernardino Aldana
3.      Pedro Rodriguez Alonso
4.      Carlos Alvarado
5.      Andres Carrizales Amaya
6.      Margarito Carrizales Amaya
7.      Mercedes Amezola
8.      Rafael Amezola
9.      Veronica Blanco Arellano
10.     Martin Banda
11.     J. Luis Barcenas
12.     Mario Barrios
13.     Robert Best
14.     Mauricio P. Blanco
15.     Juan Briceno
16.     Rafael Briceno
17.     Felipe Bueno
18.     Eduardo Burgos
19.     Efraim Cabrera
20.     Ismael Jaramillo Calderon
21.     Gerardo Camargo
22.     Agustin Camargo
23.     Julio Casas
24.     Angel de Jesus Castilla
25.     Diana Castillo
26.     Jose Castillo
27.     Israel Cavazos
28.     Mauricio Vallejo Cedillo
29.     Joaquin Morales Centeno
30.     Jose Cruz Morales Centeno
31.     Gerardo Cervantes
32.     Lloyd Clark
33.     Steven Clark
34.     Jose Sergio Perez Colin
35.     Armando Alvarez Deanda
36.     Jose Lozano Espinoza
37.     Vanessa Estrada
38.     Gustavo Cabrera Feregrino
39.     Ivan Cabrera Fonseca
40.     Sun Time Water Sports, LLC (Graham Forshee)
41.     Francisco Gallardo
42.     Jose Gallardo
43.     Luis Mancel Cuz Gallardo
      Case 3:19-cv-00207 Document 316-6 Filed on 12/02/19 in TXSD Page 2 of 5



44.     Gerardo Garcia
45.     Jose Ortiz Garcia
46.     Manolo Garcia
47.     Bernardino Carreno Gonzalez
48.     Gabriel Sanchez Gonzalez
49.     Heliodoro Gonzalez
50.     Jose Gonzalez
51.     Miguel Hernandez Gonzalez
52.     Israel Vega Guerrero
53.     Ubaldo Vega Guerrero
54.     Esther Guevara
55.     Adrian Gutierrez
56.     Alejandro Gutierrez
57.     Ana Gutierrez
58.     Joel Gutierrez
59.     Juan Gutierrez
60.     Arturo Castro Hernandez
61.     Jose Hernandez
62.     Jose Guadalupe G. Hernandez
63.     Teodulo Herrara
64.     Dorothy Herrera
65.     Fidel Pacheco Herrera
66.     Jose Manuel Herrera
67.     Dustin Hester
68.     George “Bill” Hisler
69.     Celso Jaramillo Huerta
70.     Felix Jaramillo Huerta
71.     Jose Ricardo Vargas Huerta
72.     Rene Jaramillo Huerta
73.     Santiago Huerta
74.     Teofilo Jaramillo Huerta
75.     Juliana Ibarra
76.     Manuel Perez Inzunza
77.     Benedicto Jaramillo
78.     Luis Jaramillo
79.     Mario Vallejo Jaramillo
80.     Jose Jasso
81.     Keith Guindon (Katie’s Seafood Market)
82.     Kings Pride, LLC (Garrett King)
83.     Denis Lanuza
84.     Jose Vega Lara
85.     Diego Leyva
86.     Maria Lozano
87.     Jorge Lucas
88.     Frank Marinic
89.     Sara & Michael Markonic
   Case 3:19-cv-00207 Document 316-6 Filed on 12/02/19 in TXSD Page 3 of 5



90.    Ivan Domingo Ayala Martinez
91.    Guadalupe Martinez
92.    Jose Martinez
93.    Jose Antonio Perez Martinez
94.    Johnny Marullo
95.    Alfonso Marullo
96.    Jose Alvarez Mendez
97.    Jose Mendoza
98.    Vernon Milina
99.    Erasmo Montemayor
100.   Felimon Terrazas Morales
101.   Guillermo Duran Morales
102.   Javier Morales
103.   Ricardo Morales
104.   Ruben Terrazas Morales
105.   Leandro Morales, Jr.
106.   Leandro Morales, Sr.
107.   Alfredo Munoz
108.   Eligio Munoz
109.   Gabriel Munoz
110.   Galdina Munoz
111.   Jose Armando Munoz
112.   Noel Munoz
113.   Eladro Munoz G.
114.   Alejandro Navarro
115.   Gabriel Navarro
116.   Jose Martin Navarro
117.   Miguel Navarro
118.   Adrian Maya Nieto
119.   Juan Briseno Nieto
120.   Juan Ortiz
121.   Sixto Ortiz
122.   Armanis Oysters (Divina & Sixto Ortiz)
123.   Divina Ortiz
124.   Joaquin Ortiz
125.   Felimon Terrazas Osornio
126.   Jose Jasso Osornio
127.   Juan Osornio
128.   Oscar Pacheco
129.   Angel Padilla
130.   Homero Munoz Padilla
131.   Ramon Rodela Peralez
132.   Jose Antonio Perez, Jr.
133.   Pedro Machuca Perez
134.   Sergio Perez
135.   Gabriel Blanco Portillo
   Case 3:19-cv-00207 Document 316-6 Filed on 12/02/19 in TXSD Page 4 of 5



136.   Juan Antonio Gonzalez Ramirez
137.   Miguel Angel Gonzalez Ramirez
138.   Kevin Ritzler
139.   Gregorio Soto Rivas
140.   Sharron Rocamontes
141.   Freddie Rodriguez
142.   Josman Rodriguez
143.   Julio Rodriguez
144.   Noel Vallejo Rodriguez
145.   Salvador Rodriguez
146.   Jose Luis Rodriguez
147.   Mario Alberto Rodriguez B.
148.   Oscar Rodriguez
149.   Cecilio Ruiz
150.   Santos Reyes Ruiz
151.   Jose Vega Saldana
152.   Carlos Alberto Morales Saldana
153.   Ernesto Mendoza Segura
154.   Jose Soto
155.   Miguel Contreras Soto
156.   Crispin Tellez
157.   Ruben Bocanegra Terrazas
158.   Sergio Alvarez Terrazas
159.   Alvaro Torres
160.   Eduardo Torres
161.   Elizandra Torres
162.   Guadalupe Torres
163.   Venancio Torres
164.   Rosalinda Mendez Trejo
165.   Cassandra Vallejo
166.   Filberto Vallejo
167.   Lonnie D. VanWinkle
168.   Jose Heriberto Vazquez
169.   Jose Cedillo Vazquez
170.   Ruben Frias Vazquez
171.   Jose Carmen Vazquez
172.   Rolando Hernandez Vega
173.   Miguel Hernandez Velasquez
174.   Williams Boat Service, LLC (John Williams)
175.   Williams Party Boats, Inc. (John Williams)
176.   Miguel Angel Rocha Zarate
177.   Jesse Zepeda d/b/a Zepeda’s Guide Service and Seafood
178.   Jose Efrain Sotela Ayala
179.   Ramon Coronado Calderon
180.   Miguel Vazquez Camargo
181.   Efrain Morales Centeno
   Case 3:19-cv-00207 Document 316-6 Filed on 12/02/19 in TXSD Page 5 of 5



182.   Efrain Armando Olvera Fajardo
183.   Agustin Lara Flores
184.   Jose Luis Cuellar Hernandez
185.   Jose Luis Cuellar Hernandez
186.   Juan Armando Hernandez
187.   Leonardo Cuellar Hernandez
188.   Miguel A. Hernandez
189.   Uriel Lopez Herrera
190.   George W. Hisler, II
191.   Jose Juime
192.   Salvador Peña Leyva
193.   Fernando Aguilar Maya
194.   Gustavo Capistran Maya
195.   Adolfo Duran Morales
196.   Jose Moises Ruiz Morales
197.   Paulino Camargo Morales
198.   Francisco Javier Corrales Osuna
199.   Irat Saul Corrales Osuna
200.   Alvaro Barcenas Perez
201.   Juan De Dios Cuellar Quevedo
202.   Julio A. Cervantes Ramirez
203.   Leopoldo Rodriguez Ramirez
204.   Luis A Santoyo Reyes
205.   Refugio Rodriguez
206.   Armando Vega Saldana
207.   Francisco Vega Saldana
208.   Miguel Angel Camargo Terrazas
209.   Alejandro Isreal Martinez Vazquez
210.   Jose Luis Camargo Vazquez
211.   Rigoberto Rivas Vega
212.   Asencion Velazquez
213.   Jorge Luis Hernandez Villegas
214.   Marshall Cody Wright
